Appeal from a judgment of the Niagara County Court (Sara S. Farkas, J.), rendered February 1, 2012. The judgment convicted defendant, upon his plea of guilty, of burglary in the second degree and forgery in the second degree (two counts).
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of one count of burglary in the second degree (Penal Law § 140.25 [2]) and two counts of forgery in the second degree (§ 170.10 [1]). Contrary to defendant’s contention, the record establishes that he knowingly, voluntarily and intelligently waived the right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]), and that valid waiver forecloses any challenge by defendant to the severity of the sentence (see id. at 255; see generally People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]).
Present—Smith, J.P, Fahey, Peradotto, Lindley and Whalen, JJ.